Citation Nr: 0336804	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  99-03 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for nonfunctioning left 
kidney, renal artery stenosis, right side, status post 
angioplasty and stent placement, renal vascular hypertension, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a November 1998 rating decision of the 
Regional Office (RO) in Detroit, Michigan.  In an October 
1997 rating decision, the RO granted service connection for a 
nonfunctioning left kidney on a secondary basis and a 30 
percent evaluation was assigned, effective March 18, 1997.  
In the November 1998 rating decision on appeal, the RO 
granted service connection for right kidney damage, and 
recharacterized the service-connected disability as 
nonfunctioning left kidney, renal artery stenosis, right 
side, status post angioplasty and stent placement, renal 
vascular hypertension.  A 30 percent rating was continued.  
In a June 1999 RO hearing officer's rating decision, the 60 
percent evaluation for the service-connected right and left 
kidney disorders with renal vascular hypertension was 
increased to 60 percent, effective March 18, 1997.

In May 2001, the Board remanded the case to the RO for 
additional development of the record.  The case has been 
returned to the Board for further appellate review. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that the issue of an increased rating for the 
veteran's disorder of the right and left kidney with vascular 
hypertension warrants further development by the RO.

Pursuant to the Board's May 2001 remand, the RO was 
instructed to obtain additional medical evidence from various 
private physicians and to afford the veteran VA nephrology 
and cardiovascular examinations.  The record reflects that 
the RO obtained the requested medical evidence and the 
veteran underwent VA cardiovascular and nephrology 
examinations in October 2001.  The Board finds, however, that 
the findings on the October 2001 VA nephrology examination 
are inadequate to properly evaluate the veteran's disorder.  
The examiner did not discuss whether the veteran exhibited 
symptoms of persistent edema and albuminuria or comment on 
the veteran's health.  The veteran reported that he 
experienced less energy and that his energy was "not very 
good."  The examiner, however, did not provide further 
comment on this complaint.  The Board finds that further VA 
nephrology examination is warranted.       

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be afforded a VA 
nephrology examination to determine the 
severity of his service-connected 
disability.  All necessary tests should be 
performed.  The entire claims folder, to 
include a complete copy of this REMAND 
must be made available to, and be reviewed 
by, the physician designated to examine 
the appellant.  

3.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, the RO 
should readjudicate the issue on appeal, 
considering all newly submitted evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




